DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s Amendment After Final Rejection, filed 07/14/2022, has been entered.

     Applicant’s Amendment, filed 10/15/2019, has been entered.

     Claims 1 and 25 have been amended.

     Claims 7-10, 15-24 and 26-27 have been canceled. 
     Claims 7-10, 15-24 have been canceled previously.

     Claims 1-6, 11-14 and 25 are pending. 

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

    Upon reconsideration of applicant’s amended claims, filed 07/14/2022, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.

    Upon reconsideration of applicant’s amended claims, filed 07/14/2022, the previous objections has been withdrawn.

     As indicated previously and in priority USSN 16/142,831, now U.S. Patent No. 10,588,976; , USSN 15/881,195, now U.S. Patent No. 10,111,958, and as indicated previously in priority USSN 14/397,740, 
     the prior art does not appear to teach or suggest a delivery device that is a pre-filled syringe including a aqueous formulation where the particular pharmaceutical composition comprising the particular anti-CD40 antibody, 270 mM sucrose as a stabilizer, 30 mM histidine as a buffering agent and 0.06% polysorbate 20 as a surfactant at pH 6.

     Accordingly, the claims are deemed to be free of the prior art and are deemed are allowable

4.  Any comments considered necessary by applicant must be submitted no later than the 
payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 20, 2022